Citation Nr: 0323577	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-09 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, 
including post-traumatic stress disorder.

2.  Entitlement to service connection for a right leg 
vascular disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from November 1974 to October 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In a decision of December 2001, 
the RO, in part, denied service connection for depression due 
to service-connected disabilities.  The RO later issued a 
decision in April 2002, in part, denying service connection 
for a disorder classified as vascular changes of the 
right leg.  A notice of disagreement and substantive appeal 
were timely filed concerning those decisions, giving the 
Board jurisdiction to consider whether they were correct.  
See 38 C.F.R. § 20.200 (2002).

It is important to also note, however, that the veteran's 
original claim for service connection for a psychiatric 
disability specifically identified depression and attributed 
it to his already service-connected disabilities-in 
particular, his service-connected cluster headaches.  See 
38 C.F.R. § 3.310(a) (2002) (service connection, on a 
secondary basis, is permissible for a condition that is 
proximately due to or the result of a service-connected 
disability).  See also Allen v. Brown, 7 Vet. App. 439 (1995) 
(this includes situations where the condition in question has 
been aggravated by the service-connected disability, but only 
to the extent there has been a chronic worsening of the 
condition above and beyond the level of impairment existing 
prior to the exacerbation).

During the pendency of the current claim for service 
connection for depression, the veteran, through his 
representative, submitted an amended claim in May 2002 
seeking service connection for post-traumatic stress disorder 
(PTSD).  Ordinarily, this would be treated as a separate 
claim-apart from the claim for the depression.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Spencer v. Brown, 
4 Vet. App. 283 (1993).  But here, even from a preliminary 
review of the record, there is sufficient evidence to grant 
the claim for PTSD.  And given a reasonable construction, it 
is apparent from the statements of the veteran and his 
representative that his claim for PTSD is merely an extension 
of his earlier claim for depression, under the all-
encompassing umbrella of a general acquired psychiatric 
disability due to his service in the military.  So this, in 
turn, allows the Board to consider the claim for a 
psychiatric disability as inclusive of the claim for PTSD.  
See, e.g., EF v. Derwinski, 1 Vet. App. 324 (1991).  
Obviously, since the Board is granting the claim for PTSD, 
the veteran is not prejudiced by the Board considering this 
claim in the first instance-without waiting for the RO to 
adjudicate it.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran has PTSD attributable to a stressor he 
experienced during service.

2.  A right leg vascular disorder, however, was not present 
in service, nor is the veteran's current right leg vascular 
disorder attributable to his military service.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(f) (2002).

2.  The veteran's right leg vascular disorder was not 
incurred in or aggravated by his service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service personnel records disclose that the veteran's 
military occupation specialty (MOS) was a respiratory 
specialist.  He served in that capacity at a service 
department medical facility from March 1975 to October 1977.  

An examination was performed in May 1977 prior to service 
separation.  The veteran reported cramping of the legs.  No 
lower extremity vascular disorders were noted on examination.  
He was evaluated at an orthopedic clinic in June 1977.  He 
complained of right leg cramping and of right knee pain.  
Clinical inspection was performed, and the assessment was 
chondromalacia.  

A VA general medical examination was performed in December 
1977.  No varicose veins were detected.  

On a VA examination of joints in May 2001, the veteran 
reported right knee symptoms.  Clinical inspection showed no 
focal motor or sensory deficits in the right lower extremity.  
The dorsalis pedis pulse was 2+; the skin was intact.  

A report, dated in November 2001, was received from a private 
physician.  The diagnosis was vascular insufficiency of the 
right leg.  The examiner did not comment on the etiology of 
the veteran's right leg vascular disorder.

A statement in support of the claim of service connection for 
a right leg vascular disorder was received from the veteran 
in February 2002.  He reported that he experienced severe 
muscle spasms and cramping of the right leg during and after 
forced marches in service.  He indicated that he was placed 
on a limited duty profile because of right leg muscle cramps 
and spasms.  He remarked that he underwent "stripping" of 
the right leg about five years after service because of 
continued pain and spasms.  He related that he continued to 
have spasms and cramping of the right leg and had to wear 
support hose.

Received in June 2002 was the veteran's statement, in support 
of a claim of service connection for PTSD, in which he 
described his alleged inservice stressor.  He stated that he 
worked at the Burn Unit of Brooke Army Medical Center from 
1975 to 1977.  There, the staff treated the most severe burn 
injuries from military installations all over the world, 
including Vietnam.  The veteran related that he still had 
dreams, nightmares and flashbacks of the pain and agony of 
survivors, as well as of the deaths of burn victims.  As a 
respiratory specialist, he was in direct patient care and had 
to deal with the sickening sights, sounds and smells of 
burned and decaying flesh on a daily basis.  

A VA orthopedic examination was performed in June 2002.  The 
veteran referred to a past vein stripping procedure.  On 
examination, an "S" shaped incision was seen across the 
right popliteal fossa.  There was enlargement of the 
popliteal vein.  The assessment was history of large 
varicosities with apparently a popliteal vein enlargement.

VA medical records, dated from March 2002 to August 2002, 
reflect clinical findings of right leg varicosities.  The 
diagnoses included depressive disorder.  A notation of August 
2002 relates that the veteran had been treated and evaluated 
at the mental health clinic.  It was the professional 
clinical judgment that the veteran was suffering from PTSD 
directly related to his service in a military burn unit for 
three years.  

II.  Analysis

On November 9, 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  And regulations 
implementing the VCAA have been published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the veteran of 
the evidence needed to prevail.  Also in a letters dated in 
September 2001, February 2002 and June 2002, in particular, 
the RO specifically informed the veteran of what information 
he needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  
Furthermore, he was advised that the RO would obtain VA 
medical records that he identified.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Also in connection with the current appeal, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
A medical record from a private physician was obtained.  So 
there is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, then, without referral to the RO for further 
consideration under the new laws and regulations, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Psychiatric Disability, including PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Revisions to 38 C.F.R. § 3.304(f) became effective March 7, 
2002, during the pendency of the veteran's appeal.  However, 
inasmuch as the revisions to 38 C.F.R. § 3.304(f) were not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

A review of the record shows the veteran did not serve in 
combat, and even he does not dispute this.  Consequently, 
since his reported stressor is not combat related, his lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  So the Board must determine whether his 
service records or other independent credible evidence 
corroborates his alleged stressor.  

As to his specific stressor, the veteran alleges that he had 
to treat burn victims and witnessed their suffering and even 
death.  In fact, a review of the record confirms that his MOS 
was indeed respiratory specialist.  And he says, in that 
capacity, he treated patients on a burn unit for almost three 
years total.  Given his MOS, the type of service that it 
entailed, and his very personal description of the particular 
incidents in question, his allegations are deemed credible.

Although the veteran's alleged stressor is not related to 
combat, at the same time, it should be noted that PTSD is not 
just caused by combat situations, per se.  So other 
experiences, sometimes equally traumatic, are also recognized 
as valid stressors producing PTSD-including duty, as here, 
in a burn care unit.  Also, PTSD, by definition (bearing in 
mind the words "post-traumatic"), often does not even 
actually arise and get diagnosed until days, weeks or even 
years after the event in question.  So there often is a 
noticeable lapse in time between when the incident in 
question occurred and the initial diagnosis after service.

The veteran believes his experiences in the burn ward caused 
his PTSD.  And VA mental health practitioners have not only 
diagnosed PTSD, but also have etiologically linked it to the 
veteran's alleged stressor in the burn unit.  So there is 
sufficient evidence to grant his claim.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

B.  Right Leg Vascular Disorder

Although the veteran reported right leg cramping during 
service, the symptom was not attributed to any underlying 
vascular pathology; rather, his reported right leg cramping 
was found referable to chondromalacia, an orthopedic 
condition for which service connection already has been 
granted.  Vascular insufficiency of the right leg was first 
demonstrated by the medical evidence of record more than 20 
years after the veteran had completed his military service.  
And he has provided no medical evidence linking his current 
right leg vascular insufficiency to his military service.  
This is a fundamental requirement before granting service 
connection.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Even best case scenario, the veteran's own personal 
subjective assertion is the only evidence linking his current 
right leg vascular disorder to his service in the military.  
But there is no indication from the record that he has any 
medical training or expertise whatsoever to make this 
important determination.  As a lay person, he simply is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  



For all the foregoing reasons, the claim of service 
connection for a right leg vascular disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is inapplicable.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

ORDER

The claim for service connection for PTSD is granted.

The claim for service connection for a right leg vascular 
disorder is denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

